COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





SOUTHWESTERN BELL TELEPHONE
COMPANY, L.P. and SOUTHWESTERN
BELL COMPANY,

                            Appellants,

v.


RACHEL ALEXANDER,

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00049-CV

Appeal from the

205th Judicial District Court

of El Paso County, Texas 

(TC# 2008-901) 





MEMORANDUM  OPINION

            Pending before the Court is a joint motion to vacate the trial court’s judgment in this case
and dismiss the appeal as the parties have resolved their disputes.  The motion states that the
parties have reached an agreement settling all issues and claims between them.  They request an
order:  (1) vacating the judgment entered in the court below; (2) releasing the surety from any
further obligation regarding the supersedeas bond; and (3) dismissing the appeal.
                        Texas Rule of Appellate Procedure 42.1(a) permits the appellate court to dispose
of an appeal in accordance with an agreement signed by the parties or their attorneys and filed
with the clerk.  See Tex.R.App.P. 42.1(a).  Having considered this motion, and as it otherwise
complies with the requirements of Rule 42.1(a)(2), we conclude the motion should be
GRANTED in part and DENIED in part.  In accordance with our authority pursuant to Rule
43.2(e), we will vacate the trial court’s judgment.  See Tex.R.App.P. 43.2(e).  Having taken such
affirmative actions, we must deny the parties’ request to dismiss the appeal.  In addition, as
specifically requested by the parties in furtherance of their settlement, the corporate surety shall
be released from any further obligation or liability related to the supersedeas bond filed in this
case.  As the motion indicates, the parties have so agree, each shall bear their own appellate
costs.  See Tex.R.App.P. 42.1(d).  This Court’s mandate shall issue without delay.


May 25, 2011
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.